       2:19-cv-02242-CSB-EIL # 19         Page 1 of 3                                          E-FILED
                                                              Tuesday, 24 December, 2019 10:13:55 AM
                                                                          Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

XINGJIAN SUN, XING ZHAO,                      )
and AO WANG,                                  )
     Plaintiffs,                              )
     v.                                       )     Case No.: 2:19-cv-2242
GARY GANG XU,                                 )
     Defendant.                               )

               DEFENDANT’S MOTION FOR EXTENSION OF TIME
                    TO FILE RESPONSE TO COMPLAINT

   The defendant, Gary Gang Xu, by his attorney, James A. Martinkus of Erwin,
Martinkus & Cole, Ltd., states the following for his Motion for Extension of Time to File
his Response to the Complaint:
1. The defendant was served vie email with summons and copy of the 87 page, 10
   Count, 262 paragraph, Complaint on December 10, 2019.
2. The defendant retained his counsel on December 16, 2019.
3. The defendant’s response (21 days later) is due on Tuesday, December 31, 2019.
4. The defendant has contacted his attorney via email to inform his attorney that the
   defendant is traveling in China and will not return to the United States until
   December 30 or 31, 2019.
5. The defendant has been in China for weeks and has not been able to have either a
   face-to-face or telephone conversation with his attorney to discuss the allegations
   raised in the Complaint. Due to the time difference between China and Illinois,
   email conversations are difficult to conduct on a real-time basis.
6. The allegations of the Complaint reference actions taking place over many years and
   complicated causes of action by multiple plaintiffs.
7. This is the defendant’s first request for extension of time.
8. In addition thereto, defendant’s counsel has had some significant health issues
   within the last 30 days which has resulted in his hospitalization over the weekend of


                                          Page 1 of 3
        2:19-cv-02242-CSB-EIL # 19        Page 2 of 3



   December 7-8, 2019, at Carle Hospital in Urbana, Illinois and OSF St. Mary’s Medical
   Center in Urbana, Illinois on December 13-15, 2019.
9. In addition thereto, defendant’s attorney is scheduled for a radiographic stress test
   on January 2, 2020 and heart ablation surgery on January 3, 2020. As a result of the
   medical issues, the defendant’s counsel has not been able to spend full time in the
   office to attend to his multiple legal obligations.
10. The defendant’s counsel contacted the plaintiff’s counsel, Jonathan Little, who
   indicated he had no objection to the Motion and an extension of time to respond
   until January 21, 2020.
11. The defendant requests an extension of time of 21 days from Tuesday December 31,
   2019, to wit; January 21, 2020, to file his response to the Complaint.
WHEREFORE, the defendant, Gary Gang Xu, requests an extension of time of 21 days,
until January 21, 2020, to file his response to the Complaint, and for all other just and
equitable relief.




                                 s/James A. Martinkus
                        James A. Martinkus Bar Number: 21116 IL
                                  Attorney for Plaintiff
                             Erwin, Martinkus & Cole, Ltd.
                              411 West University Avenue
                                     P.O. Box 1098
                               Champaign IL 61824-1098
                                     (217) 351-4040
                                   FAX 217-351-4314
                             jim.martinkus@erwinlaw.com




                                          Page 2 of 3
       2:19-cv-02242-CSB-EIL # 19         Page 3 of 3



                              CERTIFICATE OF SERVICE

     I hereby certify that on December 24, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following:

 Dr. J. F.O. McAllister                          Jonathan Little
 Alison Wilkinson                                Jessica Wegg
 McALLISTER OLIVARIUS                            SAEED AND LITTLE, LLP
 jmcallister@mcolaw.com                          jon@sllawfirm.com
 awilkinson@mcolaw.com                           jessica@sllawfirm.com
 Dr. Ann Olivarius
 McALLISTER OLIVARIUS
 aolivarius@mcolaw.com


and I hereby certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:       None




                               BY: s/James A. Martinkus
                        James A. Martinkus Bar Number: 21116 IL
                                    Attorney for Plaintiff
                             Erwin, Martinkus & Cole, Ltd.
                              411 West University Avenue
                                       P.O. Box 1098
                               Champaign IL 61824-1098
                                       (217) 351-4040
                                     FAX 217-351-4314
                          E-mails: jim.martinkus@erwinlaw.com




                                          Page 3 of 3
